Citation Nr: 1043541	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder (claimed as a neck disorder). 

3.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2001 to 
November 2002.  The Veteran also had periods of Naval Reserve 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In pertinent part of the August 2006 decision, the RO 
denied service connection for a left condition, service 
connection for cervical condition, and service connection for 
back condition. 

The issue of service connection for a back disorder is remanded 
to the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues has been accomplished.  

2.  In April 2003, the Veteran was involved in a motor vehicle 
accident en route to inactive duty for training. 
 
3.  A left knee disorder did not manifest during active or 
inactive duty service or within a year following active duty 
service including as a result of an April 2003 motor vehicle 
accident.  
  
3.  A cervical spine disorder did not manifest during active or 
inactive service or within a year following active duty service 
including as a result of an April 2003 motor vehicle accident.  




CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 01(22), 106(d), 101(24), 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 3.6(e), 
3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  

2.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 01(22), 106(d), 101(24), 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 
3.6(e), 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim, the evidence the Veteran and VA will 
seek to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

Here, legally adequate notice was provided to the Veteran in a 
March 2006 correspondence.  This letter detailed the five 
elements of a service connection claim, described the evidence 
and information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran in 
obtaining relevant evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished with respect to the 
issues decided here, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records 
and VA treatment records.  The RO also afforded the Veteran VA 
examination in May 2007.   The Board finds that this examination 
is sufficient since the duty to assist usually includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examination 
and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 
5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran requested a hearing before the RO, but in an April 2007 
statement withdrew the hearing request on the condition that she 
receives a VA examination.   As noted above, the Veteran was 
afforded a VA examination in May 2007.

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the term "active military, naval, or air 
service," as cited in 
38 C.F.R. § 3.1(d), includes only active duty, any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
 
Any individual who is disabled or dies from an injury incurred 
while proceeding directly to or returning directly from 
authorized active or inactive duty training is deemed to have 
been on active or inactive duty training at the time such injury 
was incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into account 
the hour on which the individual began the travel, the hour on 
which such individual was scheduled to arrive for duty, the 
method of travel, the itinerary, the manner in which the travel 
was performed, and the immediate cause of disability or death.  
Whenever any claim is filed alleging that the claimant is 
entitled to benefits by these provisions, the burden of proof 
shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 
3.6(e).
 
The Veteran asserts that her knee and cervical spine disorders 
are the result of injuries sustained in a motor vehicle accident 
while enroute to an authorized period of inactive duty training 
in April 2003.  A review of the Veteran's service personnel 
records, a December 2007 Report of a Medical Board, and a June 
2006 Report of Investigation of Line of Duty/Misconduct Status 
reveals that the Veteran's inactive duty for training was 
scheduled to start at 0700 on a Saturday morning in April 2003 at 
a location 83 miles from her residence.   At 1150 on the Friday 
morning prior to training, the Veteran was in a motor vehicle 
accident near the travel route and was taken by ambulance to a 
private hospital near the scene.  

An ambulance report and the emergency room treatment reports are 
of record.  The ambulance reporter noted that the Veteran was 
restrained and the vehicle air bag deployed during the accident.  
On arrival at the scene, the Veteran was seated in a police 
patrol vehicle.  There was no loss of consciousness.  The Veteran 
reported right knee pain but no neck or back pain.  The Veteran 
denied any other injury.  
On examination at the hospital, an attending nurse noted mild 
pain in the right knee.  X-rays showed no fracture or dislocation 
and only mild degenerative joint disease.  The diagnosis was 
contusion of the right knee.  The nurse specifically noted no 
trauma or symptoms of the back, and there were no notations of 
symptoms or diagnosis of an injury to the left knee.  

The Report of Medical Board and the Line of Duty Investigation 
noted only lumbago and lumbar strain.  In an August 2003 Naval 
Reserve physical examination, the examiner noted only a 
moderately tender lumbar area with no comments regarding the left 
knee or cervical spine.  

In September 2006, the RO granted service connection and a 20 
percent rating for arthritis of the right knee.  

Left Knee Disorder

The Board concludes that the preponderance of the credible lay 
and medical evidence is against service connection for a left 
knee condition because there is no credible evidence of a left 
knee injury enroute to inactive duty training and because the 
Veteran does not have a current diagnosed left knee disorder.  

In March 2006, the Veteran submitted a claim for service 
connection for a "knee."  

The Veteran's service treatment records from her period of active 
duty are silent for any in-service injury or diagnosis of a left 
knee disorder.  In addition, Reserve service treatment records 
are also silent for any injury or diagnosis of a left knee 
disorder.  The April 2003 ambulance, emergency room, and 
subsequent physical therapy records do not show any pain or 
injury to the left knee.  Therefore, the Board finds that there 
is no medical evidence that the Veteran has a left knee disorder 
during her active duty service or her inactive duty for training. 

The Board also finds that service connection cannot be granted 
since there is no credible lay or medical evidence that she has a 
current diagnosed left knee disorder.  In a September 2006 notice 
of disagreement, the Veteran contended that a left knee disorder 
arose from an April 2003 motor vehicle accident injury.  At the 
Veteran's May 2007 VA examination the examiner noted, "[The 
Veteran] reports that the left knee is not a problem and has 
never been a problem."  Although the Veteran is competent to 
report on her observable symptoms such as knee pain, the Board 
concludes that a report of injury and current observable symptoms 
of the left knee are not credible as they are inconsistent with 
medical examination reports immediately after the accident, 
subsequent treatment reports, military personnel reports, and the 
Veteran's own statement to a VA examiner in May 2007.  

In order for service connection to be granted, the evidence must 
establish, among other things that the claimant currently has the 
disability for which service connection is claimed.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Here, however, a review of the Veteran's VA examination, 
private medical records, service treatment records, does not 
reveal any diagnosis of a left knee disorder.  Congress 
specifically limits entitlement to service-connected disease or 
injury where such cases have resulted in a disability and in the 
absence of a proof of present disability there can be no claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity due to disease, injury, or defect, rather than 
the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  
 
As noted above, there is no indication from the Veteran's April 
2003 emergency treatment notes, subsequent physical therapy 
treatment notes, and Reserve service treatment records of a 
diagnosis of a left knee condition.  For service connection to be 
warranted there must be a current disability resulting from an 
inservice condition or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).   Here, 
there is no competent medical evidence of a current disability.
 
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Cervical Spine Disorder

The Board concludes that the preponderance of the credible lay 
and medical evidence is against service connection for a cervical 
spine disorder, claimed as a neck condition.  

The Veteran's service treatment records from her period of active 
duty are silent for any in-service injury to or diagnosis of a 
neck muscle or cervical spine disorder.  In addition, her service 
treatment records from her Reserve service are also silent for 
any injury or diagnosis of a neck muscle or cervical spine 
disorder.  The April 2003 ambulance report showed that the 
Veteran denied any post-accident neck pain and emergency room 
report does not mention any pain or injury to the cervical spine.  
Therefore, the Board finds that there is no medical evidence that 
the Veteran had a cervical spine disorder that manifested during 
her active duty service or inactive duty for training.  
Therefore, the dispositive issue is whether the Veteran sustained 
an injury to the cervical spine in the April 2003 accident that 
did not manifest until a later time.  

Private medical records from 2003 to 2006 showed follow-up 
examinations and treatment for lower back pain but are silent for 
any symptoms of the neck or upper back.  A February 2006, a 
private physician noted that the Veteran had muscle spasm and 
tenderness at C2-C6 on the right side.  In February 2006, a 
private chiropractor noted that the Veteran did not complain of 
pain to the cervical spine but on fixation there was evidence of 
restriction to C5-C6.  In a September 2006 notice of 
disagreement, the Veteran contended that the cervical spine 
disorder was the result of injuries in an April 2003 motor 
vehicle accident.  At the Veteran's May 2007 VA examination, a VA 
physician noted the Veteran's report of cervical spine pain that 
began a month after the motor vehicle accident and that the pain 
occurred once a month with no radiation, numbness, weakness, 
activity restrictions, job restrictions, or flares.  The 
physician further noted that an X-ray study revealed "discogenic 
disease C4/C5, C5/C6, C6/C7 spondylosis."  However, the 
physician concluded that there was no objective evidence that the 
current cervical strain is linked to the motor vehicle accident 
because of the first report of symptoms was not noted by 
clinicians until February 2006.  
 
The Board finds that though the Veteran does have evidence of 
cervical spine pain, the first mention in medical records of any 
tenderness of the cervical spine was three years after the April 
2003 motor vehicle accident.  Although the Veteran is competent 
to report a continuity of neck pain starting one month after the 
April 2003 accident, the Board concludes that the report of the 
onset and continuity of neck symptoms is not credible because the 
reports are inconsistent with many private treatment records 
between 2003 and 2006 in which the examiners noted and treated 
low back pain but did not note any reports by the Veteran of neck 
or upper back pain.  As these examiners were specifically focused 
on treatment of the spine, it is not simply an absence of 
treatment.  It is reasonable that the Veteran would report a 
continuity of neck pain to these examiners had it been present 
over the period of three years.  

The Board finds that there is no medical evidence to support the 
Veteran's assertions that she has a disability involving her neck 
or cervical spine that is related to active or inactive duty 
service.  While the Veteran has a diagnosis of cervical 
spondylosis, the evidence must establish not only the existence 
of a disability, but also an etiological connection between her 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, 
there is credible lay or medical evidence relating the Veteran's 
cervical spine condition to service.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left knee disorder is denied. 

Service connection for cervical spine disorder is denied. 





REMAND

Service treatment records showed that the Veteran sought 
treatment for low back pain of several months duration in April 
2002 while on active duty.  In April 2003, three days before the 
accident, a private physician noted the Veteran's reports of low 
back pain reportedly from a gynecological disorder.  Although 
ambulance and emergency room records following an April 2003 
motor vehicle accident showed no symptoms or diagnosis of a back 
injury, a private physician three weeks after the accident note 
the Veteran's report of low back pain that began several days 
after the accident.  The Veteran's private medical records also 
show that she underwent a course of physical therapy of the back.  
In addition, the Veteran's Naval Reserve service treatment 
records also show that she was given a waiver of a physical 
readiness test because of a back injury related to the accident.  
In November 2007, a private physician noted that the Veteran was 
involved in a second motor vehicle accident in April 2007.  

In May 2007, a VA physician reviewed the history of low back 
treatment and noted that the symptoms first manifested one year 
prior to the April 2003 accident.  The physician noted that 
"certainly a motor vehicle accident can exacerbate preexisting 
low back pain, but it would be purely speculation on my part to 
opine that this is in fact what happened..."   He continued, 
"...some mild degenerative disease in her lumbar spine less likely 
than yes [sic] secondary to the motor vehicle accident."   The 
Board concludes that the physician's statements lack clarity 
necessary to assign probative weight.  See Jones v. Shinseki, 23 
Vet.App. 382 (2010). 

In December 2007, a Naval Medical Board noted a diagnosis of 
lumbago as a result of the 2003 motor vehicle accident.  The 
report is unsigned, not on letterhead, and double spaced on two 
pages.  The report summarizes some clinical observations but no 
clinical reports are attached.  The Board concludes that this 
report lacks official appearance and certification.  The Medical 
Board referred the Veteran to a Physical Evaluation Board (PEB) 
for final adjudication; however, the PEB is not of record, nor 
are service personnel records showing the status of the Veteran's 
Naval Reserve Service since 2002.  In a claim for compensation, 
VA must make efforts to obtain the claimant's service treatment 
records, other records relating to the claimant's military 
service held or maintained by a government agency, VA medical 
records, and any other relevant records held by a federal agency.  
38 C.F.R. § 3.159(c)(3).  

The Veteran is hereby advised that failure to report to scheduled 
examination may result in denial of a claim.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the Veteran and death of an 
immediate family member.  
 
Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Request from the Veteran the identity 
and address of any providers of medical care 
for a lower back disorder since 2007 and, if 
necessary, authorization to obtain any 
additional pertinent treatment records not 
currently of record.  All records/responses 
received should be associated with the 
claims file.  
 
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  Request from the service department the 
report of Veteran's December 2007 Medical 
Board, any subsequent Physical Evaluation 
Board reports, and the service personnel 
records for Naval Reserve Service after 
2002.  Associate any records received with 
the claims file.  
 
3.   Then, scheduled the Veteran for a VA 
examination of the lower back to ascertain 
the nature and etiology of any back 
disorder.  The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  The Board notes that if the VA 
examiner states that he/she cannot opine 
without resorting to mere speculation the 
opinion will not be adequate because it does 
not provide the required degree of medical 
certainty and would be of no probative 
value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 
(1993); Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).   
 
4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


